Citation Nr: 1828323	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a lumbar spine disorder.

4. Entitlement to service connection for residuals of cold injuries to the lower extremities. 

5. Entitlement to service connection for residuals of cold injuries to the upper extremities. 


REPRESENTATION

Veteran represented by:	Ann M. Green


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1951 to December 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). 

In the May 2012 substantive appeal, the Veteran requested a hearing at his local RO.  However, he withdrew his request for a hearing in January 2013. 

The Board remanded the Veteran's claims in August 2013, March 2014, October 2014, and June 2015 for further development, to include obtaining service treatment records, treatment records, and medical opinions.  The Board finds that there has been sufficient compliance with these directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In October 2017, the Board requested an expert medical opinion for the issues of bilateral hearing loss and tinnitus.  That opinion was obtained in the same month it was requested.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran (1) has a current diagnosis of a bilateral hearing loss, (2) has provided competent and credible reports he was exposed to acoustic trauma in service during artillery exercises and in his role as a mechanic, and (3) an October 2017 opinion found that it was at least as likely as not that the Veteran's bilateral hearing loss was caused by his in-service noise exposure. 

2. The Veteran (1) has a current diagnosis of tinnitus, (2) has provided competent and credible reports he was exposed to acoustic trauma in service during artillery exercises and in his role as a mechanic, and (3) an October 2017 opinion found that it was at least as likely as not that the Veteran's tinnitus was caused by his in-service noise exposure. 

3.  A previous 2014 VA opinion that found that the Veteran's tinnitus and hearing loss were not due to noise exposure in service is not adequate because that opinion relied on missing service treatment records (STRs) and failed to consider the Veteran's credible and competent report of symptoms. 

4.  The Veteran's lumbar spine disabilities are not traumatic in nature and are not related to an injury he sustained while on active duty. 

5. The Veteran's residuals of cold injuries to the lower extremities were not caused by or related to his period of active service.

6. The Veteran's residuals of cold injuries to the upper extremities were not caused by or related to his period of active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. The criteria for service connection for residuals of cold injuries to the lower extremities have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5. The criteria for service connection for residuals of cold injuries to the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claims for residuals of cold injuries of upper and lower extremities. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letters dated July 2010 and August 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his service connection claim, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  

Regarding the duty to assist, the Veteran's relevant post-service treatment records have been obtained.  VA has attempted to obtain the Veteran's active duty service treatment records (STRs) multiple times, searching all available resources for these records, without success.  While the RO was able to obtain some of the Veteran's STRs, mainly those after his active duty period of service, the Veteran's active duty treatment records were not located.  A memorandum of unavailability regarding these files was associated with the record in March 2017.  The AOJ arranged for an appropriate VA examinations which were held in December 2013 and April 2014.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's cold injuries and his lumbar spine disorder in the examinations are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a personal who has personal knowledge of matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claims or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Factual Background and Analysis: Cold Injuries of the Upper and Lower Extremities

In correspondence dated September 2010, the Veteran reported that he felt that his arthritis and joint pain was caused by "cold weather injuries."  The Veteran reported in his substantive appeal in January 2013 that he originally received cold injuries while stationed in Germany after he served several nights consecutively in cold weather. 

In a December 2013 VA examination, the Veteran reported that he had lost feeling in his hands and feet while serving in Germany and that he was "put to bed, then sent to the barracks" for two to three weeks before returning to normal duty.  The examiner noted that the Veteran was diagnosed with residuals of a cold injury and that the Veteran's testimony was competent and credible, but opined that the cold injuries in service did not cause the cold injuries the Veteran was diagnosed with.  The examiner explained that available service treatment records (STRs) from the Veteran's reserve service show that there were no complaints of or treatment for residuals of cold injuries two decades after active duty.  He noted that "residual effects would have surfaced during that period of time."  The examiner opined that the Veteran's cold injuries were less likely than not related to active service.  

In this instance, the Board is mindful that when service treatment records are unavailable, in a case such as this, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, with the facts that are available, the Board cannot find that the Veteran's residuals from cold injuries of either the upper or lower extremities were caused by or relate to events in service.  The Board does not doubt that the Veteran was injured from cold exposure while he was on active duty in Germany.  The Board also knows that the Veteran does have a diagnosis for residuals of cold injuries.  But the Board does not have evidence that the cold injuries in service relate to the cold injuries currently diagnosed.  In fact, the only evidence of record pertaining to this question is the December 2013 examiner's opinion, which stated that the Veteran's cold injuries were less likely than not related to active service.  The examiner provided the rationale that had the active duty cold injuries caused long term cold injury residuals, treatment for or complaints of their symptoms would have been seen in STRs (that are associated with the claims file) after the Veteran's active duty period.  Without evidence that the Veteran had treatment for or complained of residuals of cold injury between active duty and the present, the Board cannot find that there is a link between his in-service injury and current cold injuries diagnoses. 

Even assuming that the Veteran's active duty STRs showed cold injury, that does not negate the examiner's finding that residuals from cold injury would have caused symptoms or required treatment after their initial onset, which was not shown by the record.  Therefore, the unavailability of active duty STRs does not decrease the probative value of the December 2013 medical opinion.  Without evidence of a link between the active duty injury and the current cold injury disabilities, the Board cannot find that service connection is warranted.  

Factual Background and Analysis: A Lumbar Spine Disorder

In his application for benefits in June 2010, the Veteran noted that he "went to sick call in Germany 1953 for back problems."  As stated above, STRs from his period of active duty are unavailable and only his records from his time as a reservist are available.  STRs from his time as a reservist are silent for back treatment or complaints.  In June 1973 the Veteran reported that he did not have recurrent back pain. 

Private treatment records show that the Veteran has a history of chronic back pain of up to fifteen years.  The Veteran had a previous back surgery around 2008 to help alleviate his painful back-related symptoms.  

In a VA back examination in December 2013, the examiner noted that the Veteran had a diagnosis of degenerative disc disease.  The Veteran reported that he had had "back pain all along."  He reported that he had received a diagnosis of degenerative discs ten years prior.  He also reported that he had a back surgery in the past that offered him little relief.  The examiner did not provide an opinion regarding service connection.  

In an April 2014 examination, the Veteran was diagnosed with degenerative arthritis of the spine and spinal stenosis.  The Veteran reported that his diagnoses began "about ten years ago."  He noted that he had used oral medication, a chiropractor, and been given "injections" to treat his back symptoms.  He stated that while he was in service, he received some treatment for his back.  His daughter, at the examination to assist her father, reported that she "didn't think he received much" back treatment in service.  The Veteran stated he also may have had treatment for a low back condition as a reservist.  The examiner found that the Veteran's back conditions were less likely than not related to service because the "degenerative findings are... not traumatic in nature."  The examiner noted that the Veteran reported that he had a vehicle accident that injured his back in 1952, and while that may have caused a traumatic injury, the Veteran's current back disabilities were not related to trauma.  Additionally, the examiner noted that available STRs did not show any symptoms or treatment for a back condition after the reported accident in 1952, which supported a finding that the Veteran's back injury in 1952 was not chronic in nature.   

As stated previously, the Board has a heightened obligation to explain findings and conclusions when STRs are unavailable.  O'Hare, 1 Vet. App. at 367; Pruitt, 2 Vet. App. at 85.  Unfortunately, there is no evidence of record that shows the Veteran's back condition is related to his time in service, including his reported vehicle accident in 1952/1953.  Although the records from his period of active duty are not available, the Board finds the Veteran competent and credible in reporting his vehicle accident in 1952/1953.  Accordingly, there is no question that the accident occurred and that the Veteran suffered a back injury because of that accident.  Jandreau, 492 F.3d at 1376-77.  The issue on appeal is whether or not that injury in service relates to his current diagnosed back disability. 

Treatment records from the Veteran's reservist period do not show complaints or treatment for back symptoms.  In 1973, the Veteran denied recurrent back pain.  The first treatment for the Veteran's current back problems begin fifteen years ago, which is more than thirty years after the Veteran's reservist service and fifty years after his active duty service.  The evidence on its face does not provide an adequate link between the Veteran's service and his current disability.  Based on this evidence, the April 2014 examiner found that the Veteran's back disability was not related to service.  Additionally, the examiner stated that the Veteran's back disability was not traumatic in nature, but instead degenerative.  Therefore, the conditions were not caused by an accident, such as the reported 1952/1953 vehicle accident.  

Essentially, there is no evidence of record that would show that the Veteran's vehicle accident in 1952/1953 is related to the Veteran's current back disabilities.  Without a showing of a link between service and the Veteran's current disability, the claim for service connection for a lumbar spine disorder must be denied.  

The Board is grateful for the Veteran's honorable service. 













	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 

Service connection for a lumbar spine disorder is denied. 

Service connection for residuals of cold injuries to the lower extremities is denied. 

Service connection for residuals of cold injuries to the upper extremities is denied. 




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


